ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77C At a Special Meeting of the security holders of John Hancock Trust (the “Trust”) held April 16, 2010, shareholders of each of five series or funds of JHT - the All Cap Growth Trust, Overseas Equity Trust, Pacific Rim Trust, Short Term Bond Trust and U.S. Government Securities Trust (each, an "Acquired Fund"), were asked to consider and approve a proposed Agreement and Plan of Reorganization (the "Plan") providing for the combination of the Acquired Fund into the corresponding JHT fund listed below: Aquired Funds Corresponding Aquiring Funds All Cap Growth Trust Capital Appreciation Trust Overseas Equity Trust International Value Trust Pacific Rim Trust International Equity Index Trust A Short Term Bond Trust Short Term Government Income Trust U. S. Government Securities Trust Short Term Government Income Trust To approve an Agreement and Plan of Reorganization providing for the combination of the All Cap Growth Trust into the Capital Appreciation Trust. For 6,604,045.342 Against 195,222.851 Abstain 722,251.307 To approve an Agreement and Plan of Reorganization providing for the combination of the Overseas Equity Trust into the International Value Trust. For 14,840,793.497 Against 377,796.136 Abstain 1,114,866.351 To approve an Agreement and Plan of Reorganization providing for the combination of the Pacific Rim Trust into the International Equity Index Trust A. For 11,256,884.310 Against 693,728.780 Abstain 696,544.265 To approve an Agreement and Plan of Reorganization providing for the combination of the Short Term Bond Trust into the Short Term Government
